Citation Nr: 0811956	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  97-32 720A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with callosities, currently rated 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1947, and from January 1948 to June 1963.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating action.

In March 1998, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 

By decision of July 2002, the Board, in pertinent part, 
denied a TDIU and a rating in excess of 30 percent for pes 
planus with callosities.  The veteran appealed that 
determination to the U.S. Court of Appeals for Veterans 
Claims (Court).  By October 2005 Order, the Court vacated 
that portion of the July 2002 Board decision that denied a 
TDIU and a rating in excess of 30 percent for pes planus, and 
remanded those matters to the Board for further adjudication.

By decision of April 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  

By rating action of July 2007, the RO denied service 
connection for left hip and bilateral knee disabilities.  In 
September 2007, the veteran's attorney submitted a Notice of 
Disagreement (NOD) with respect to those claims, but the RO 
has not issued a Statement of the Case (SOC) on those issues.  

The Board's decision with respect to the issue of a rating in 
excess of 30 percent for bilateral pes planus is set forth 
below.  The claims for a TDIU and service connection for left 
hip and bilateral knee disabilities are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.; the VA will notify the veteran when further action on 
his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
bilateral pes planus has been accomplished.

2.  The veteran's bilateral pes planus is manifested by 
complaints of pain on manipulation and characteristic 
callosities, but is without severe spasm of the tendo 
achillis or marked pronation, and is not more than severely 
disabling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations at           38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a);     38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A;            38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
bilateral pes planus on appeal has been accomplished.  

As directed in the Court's October 2005 decision, the Board 
remanded these matters to the RO so that the veteran could be 
provided with appropriate VCAA notice.  This was accomplished 
by the June 2007 VCAA letter from the RO to the veteran. 

The June 2007 RO letter informed the veteran and his attorney 
of the VA's responsibilities to notify and assist him in his 
claim for an increased rating for the service-connected pes 
planus.  That letter also provided notice of what was needed 
to establish entitlement to a higher rating for the 
disability (evidence showing that it had worsened).  After 
this letter, the veteran and his attorney were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit such information and evidence.

The June 2007 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received, and what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The June 2007 RO letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to this claim. As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.

In the matter now before the Board, a document strictly 
meeting the VCAA's notice requirements was not furnished to 
the veteran prior to the initial rating action on appeal.  
However, the Board notes that this was a legal and factual 
impossibility, inasmuch as the initial adjudication of this 
claim occurred prior to the enactment of the VCAA.  

However, the Board finds that the delay in issuing the 38 
U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  
Additionally, after the veteran was furnished the appropriate 
notice, the claim was readjudicated (as reflected in the 
August 2007 Supplemental SOC (SSOC)).  Accordingly, any 
timing defect with respect to the applicable notice has been 
cured.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in August 2007 SSOC.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify a 
claimant that, to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must provide him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying the relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   

In this case, the Board finds that the June 2007 RO letter to 
the veteran specifically advised him that an increased 
disability rating would require a showing that his condition 
had worsened.  In addition, the RO invited him to submit 
evidence that would demonstrate limitations in his daily life 
and work.  That letter also notified the veteran that a 
disability rating would be determined by applying the 
relevant criteria which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent.  Additionally, the veteran and his 
attorney have advance specific arguments concerning the 
impact of his pes planus on the veteran's life and 
employment, as reflected in the September 2007 correspondence 
from the veteran's attorney.  It is therefore clear that the 
veteran was provided notice and was aware of the applicable 
schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's attorney has not 
alleged that the veteran has received inadequate VCAA notice.  
The veteran is obviously aware of what is required of him and 
of the VA.  Because there is no indication that there exists 
any additional evidence which could be obtained which would 
have an effect on the outcome of this case, the Board finds 
that no further VCAA notice is necessary in this case.  See 
DeLa Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Additionally, the Board finds that all necessary development 
on the claim for an increased rating for pes planus currently 
under consideration has been accomplished.  The RO, on its 
own initiative as well as pursuant to the Board remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim for increase, to include obtaining available post-
service VA medical records, and applicable private treatment 
records.  The veteran was afforded comprehensive VA 
examinations in connection with his claim, reports of which 
are of record.  A transcript of the veteran's Board hearing 
testimony has been associated with the record.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter on 
appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a rating in excess of 30 percent for bilateral pea planus on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

B.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, DC 5276 pertaining to acquired flatfoot, 
provides for the following ratings when the condition is 
bilateral:

50 percent: Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, and 
no improvement with orthopedic shoes or appliances.

30 percent: Severe; pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

C.  Analysis

As noted above, the veteran seeks an increased rating for his 
service-connected bilateral pes planus with callosities, 
which is currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.71a, DC 5276.

The assignment of a particular DC is completely dependent on 
the facts of a particular case.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than 
another, based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a DC by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski,      2 
Vet. App. 625, 629 (1992).

To the extent that the veteran suffers from other foot 
conditions, specifically, bilateral hammertoes with hallux 
valgus, the Board notes that those conditions are separately 
rated, and no symptomatology attributable thereto may be 
considered in evaluating his bilateral pes planus.  

Based on the evidence of record, and for the following 
reasons and bases, the Board finds that the criteria for a 
rating in excess of 30 percent for the veteran's bilateral 
pes planus with callosities are not met.

In order to meet the criteria for the next higher, 50 percent 
rating, the medical evidence must establish that the 
disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, and orthopedic shoes or appliances must provide 
no improvement.  

After a review of all the evidence, the Board finds that the 
bilateral pes planus is not more than 30 percent disabling 
under the applicable criteria.  Private and VA treatment 
records show that the veteran has prescription shoes and has 
been treated for debridement of intractable plantar 
keratosis. 

On VA examination of August 1997, the veteran's bilateral pes 
planus was diagnosed to be asymptomatic.  The veteran 
testified at the March 1998 Board hearing that orthopedic 
shoes provided some relief.  While the examiner indicated 
that the veteran had marked pronation and extreme tenderness 
of the plantar surfaces of the feet on VA examination of May 
2000, he specifically found no marked inward displacement and 
no severe spasm of the tendo achillis, although there was 
achilles tendon tightening with limited dorsiflexion.  
Further, after a thorough review of the veteran's medical and 
employment history, the numerous records in the claims 
folder, and comprehensive current examination of the veteran, 
the examiner specifically characterized the veteran's pes 
planus as no more than severe, and noted that it was somewhat 
improved with orthopedic shoes.  

On June 2007 VA examination, the examiner noted bilateral pes 
planus with callosities.  There was no inward rotation 
deformity or pes cavus, although it was noted that the 
veteran's pain was no longer corrected by his orthopedic 
shoes.  However, there was no severe spasm of the tendo 
achilles or pronounced disability.  

These findings of bilateral pes planus with calluses and pain 
are consistent with the findings in a June 2005 private 
treatment record, as well as the totality of the evidence or 
record as summarized above.  

The Board notes that a 50 percent rating under DC 5276 
specifically requires the objective demonstration of 
pronounced bilateral pes planus with marked inward 
displacement and severe spasm of the tendo achillis - 
findings that are absent in this case.  Under the 
circumstances, the Board concludes that the veteran's 
bilateral pes planus is properly rated as 30 percent 
disabling and no more under DC 5276.

Neither does the record show that the veteran's bilateral pes 
planus causes him additional functional limitation due to 
pain, weakened movement, excess fatigability, or 
incoordination that would warrant a higher rating with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  In 
this regard, the Board notes that his foot function was 
normal on VA examination of August 1997, and asymptomatic pes 
planus was diagnosed.  The examiner specifically noted that 
there was no incoordination, easy fatigability, or weakness 
in the movement of the veteran's toes or ankles, and that he 
could make no further statement with respect to DeLuca 
considerations, as such would be pure speculation. While the 
veteran walked with a limp and used a cane on VA examination 
of May 2000, and he complained of difficulty performing work 
or engaging in activity that required prolonged standing, the 
Board notes that he was overweight, with a poor stature and 
stooped-over in a slightly bent-knee posture, as well as his 
medical history of bilateral total knee arthroplasties and 
osteoarthritis of the 1st metatarsal joints bilaterally; he 
is not service connected for those disorders, and thus no 
symptomatology associated therewith may be considered in 
evaluating his service-connected bilateral pes planus.  
Finally, on the most recent VA examination in 2007, the 
examiner specifically found that there was no additional 
functional loss due to weakness, tenderness, edema or painful 
motion.  As such, the record does not provide a basis for 
assigning an increased disability rating based upon the 
DeLuca factors.  

Lastly, the Board has considered whether or not referral for 
an extraschedular evaluation is warranted.  The Board notes 
that the SSOC issued in September 1997 indicates that the RO 
considered and denied such referral, inasmuch as the record 
showed no exceptional factors or circumstances associated 
with the veteran's bilateral pes planus.  The Board concurs 
that the record contains no evidence of an exceptional or 
unusual disability picture due to the pes planus that would 
render impractical the application of the regular schedular 
standards such as to warrant referral of the issue for 
extraschedular consideration under the provisions of          
38 C.F.R. §§ 3.321(b)(1).   Specifically, the record reflects 
no marked interference with the veteran's employment or 
frequent periods of hospitalization solely as a result of the 
pes planus.

Finally, the Board has considered Hart v. Mansfield, No. 05-
2424 U.S. Vet. App. (Nov. 19, 2007).  In Hart,  the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  In this case, 
the evidence of record shows that the symptoms of the 
veteran's pes planus have remained relatively stable during 
the appeal period, as reflected in a comparison of the August 
1997 VA examination findings with those of the June 2007 VA 
examination.  Accordingly, the Board finds no basis for 
assigning a disability rating higher than the currently 
assigned 30 percent at any stage of the appeal period.  

On that record, the Board finds that the preponderance of the 
evidence is against the claim for a rating is excess of 30 
percent for bilateral pes planus with callosities, and the 
appeal is denied.


ORDER

A rating in excess of 30 percent for bilateral pes planus 
with callosities is denied.  


REMAND

The veteran also seeks entitlement to service connection for 
left hip and bilateral knee disabilities.  As noted above, 
the veteran's attorney has submitted a timely NOD with the 
July 2007 denial of these claims, but the RO has not issued a 
SOC.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, where a NOD has been filed but a SOC has not been 
issued, the Board must remand the claim to the RO so that a 
SOC may be issued.  The Board finds that a remand for such 
action is necessary in this case.  The Board emphasizes that, 
without the issuance of a proper SOC and a filing of a 
Substantive Appeal by the appellant, the Board lacks 
appellate jurisdiction, and may not proceed with a decision 
on the abovementioned matters. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).

The veteran also seeks entitlement to a TIDU.  However, a 
decision on the claims for service connection for additional 
disabilities of the left hip and both knees may have an 
impact on a claim for entitlement to a TDIU.  As such, these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)     (2 or more issues 
are inextricably intertwined if 1 claim could have 
significant impact on the other).

Inasmuch as the veteran's TDIU claim is inextricably 
intertwined with the service connection claims, it would be 
premature for the Board to consider the TDIU claim at this 
time.  Action on the veteran's TDIU claim is therefore 
deferred.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should issue a SOC to the 
veteran and his attorney addressing the 
issues of entitlement service connection 
for left hip and bilateral knee 
disabilities.  The SOC should include all 
relevant law and regulations pertaining 
to the claims, and clear reasons and 
bases for all determinations.  The 
veteran must also be advised of the time 
limit in which he may file a Substantive 
Appeal.  The appellant and his attorney 
are hereby reminded that, to obtain 
appellate jurisdiction over an issue not 
currently in appellate status, the 
veteran must perfect his appeal after the 
issuance of a SOC by filing a timely 
Substantive Appeal.  

While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the veteran should perfect an 
appeal on the additional service 
connection issues, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.

The RO must retain the claims folder 
until the veteran perfects an appeal on 
the service connection issues, or the 
date upon which the time period for doing 
so expires, whichever occurs earlier.

2.  If the RO grants service connection 
for any additional disability, it should 
then readjudicate the veteran's claim for 
a TDIU.  

3.  If the TDIU claim is denied, the RO 
must furnish the veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; it is not the Board's 
intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
THOMAS A. PLUTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


